Fourth Court of Appeals
                                San Antonio, Texas

                                    November 10, 2015

                                   No. 04-15-00253-CV

                      In the Interest of N.I.V.S. & M.C.V.S., Children

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-04420
                        Honorable Gloria Saldaña, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on November 10, 2015.


                                                 _____________________________
                                                 Karen Angelini, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of
the said court on this 10th day of November, 2015.



                                                 Keith E. Hottle, Clerk